Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Invention I in the reply filed on 06 December 2021 is acknowledged.
2.	Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2021.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (World Intellectual Property Organization (WIPO) Patent Publication No. WO 2018/074382 A1; utilizing United States Patent Publication No. US 2020/0048191 A1 as an English language equivalent), hereinafter Enomoto.
7.	Regarding Claims 1-14, Enomoto teaches (Paragraphs [0044-0058]) a polymer component that is capable of being made soluble or insoluble in a developer by an action of an acid. Enomoto teaches (Paragraphs [0066-0164]) an acid-generating agent configured to generate the acid by an exposure. Enomoto teaches (Paragraphs [0066-0164]) a quencher having a basicity for the acid. Enomoto teaches (Paragraphs [0066-0164]) with respect to a first radiation having a wavelength of 300 nm or less and a second radiation having a wavelength of more than 300 nm, at least one of the acid-generating agent and the quencher has a light absorption wavelength, which is shifted so as to absorb the second radiation when irradiated with the first radiation and not irradiated with the second radiation, is decomposed when irradiated with the first radiation and then irradiated with second irradiation, and is not decomposed when not irradiated with the first irradiation and irradiated with the second radiation. Enomoto teaches (Paragraphs [0066-0164]) at least one of the acid-generating agent and the quencher has a polarity, which is increased by the action of the acid. Enomoto teaches (Paragraphs [0066-0164]) the acid-generating agent generates the acid when irradiated with the first radiation, and generates no acid when not irradiated with the first radiation and irradiated with the second radiation. Enomoto teaches (Paragraphs [0066-0164]) the acid-generating agent includes an onium compound, which is transformed into a carbonyl compound when irradiated with the first radiation. Enomoto teaches (Paragraphs [0066-0164]) the onium compound includes a compound represented by any one selected from the following chemical formulas (11), (12), (13), and (14) of the present application. Enomoto teaches (Paragraphs [0066-0164]) for the chemical formulas (11) to (14) of the present application, atom groups composed of R15, R16, and respective Y's each independently represent an acetal or a thioacetal. Enomoto teaches (Paragraphs [0066-0164]) the quencher loses the basicity for the acid when irradiated with the first radiation, and maintains the basicity for the acid when not irradiated with the first radiation and irradiated with the second radiation. Enomoto teaches (Paragraphs [0066-0164]) the quencher includes an onium compound, which is transformed into a carbonyl compound when irradiated with the first radiation. Enomoto teaches (Paragraphs [0066-0164]) the onium compound comprises a compound represented by any one selected from the above chemical formulas (21), (22), (23), and (24) of the present application. Enomoto teaches (Paragraphs [0066-0164]) for the chemical formulas (21) to (24) of the present application, atom groups composed of R15, R16, and respective Y's each independently represent an acetal or a thioacetal. Enomoto teaches (Paragraphs [0066-0164]) the acid-generating agent generates the acid when irradiated with the first radiation, and generates no acid when not irradiated with the first radiation and irradiated with the second radiation. Enomoto teaches (Paragraphs [0066-0164]) the acid-generating agent includes an onium compound, which is transformed into a carbonyl compound when irradiated with the first radiation. Enomoto teaches (Paragraphs [0066-0164]) the quencher loses the basicity for the acid when irradiated with the first radiation, and maintains the basicity for the acid when not irradiated with the first radiation and irradiated with the second radiation. Enomoto teaches (Paragraphs [0066-0164]) the quencher includes an onium compound, which is transformed into a carbonyl compound when irradiated with the first radiation.

Conclusion
8.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/23/2022